Appeal from a judgment (denominated order) of the Supreme Court, Jefferson County (Hugh A. Gilbert, J.), entered October 19, 2010 in a proceeding pursuant to CPLR article 70. The judgment dismissed the petition.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Inasmuch as he has been released to parole supervision, this appeal by petitioner from the judgment dismissing his petition for a writ of habeas corpus has been rendered moot (see People ex rel. Graham v Fischer, 70 AD3d 1381, 1381-1382 [2010]; People ex rel. Mitchell v Unger, 63 AD3d 1591 [2009]; People ex rel. Hampton v Dennison, 59 AD3d 951 [2009] , lv denied 12 NY3d 711 [2009]), and the exception to the mootness doctrine does not apply herein (see Graham, 70 AD3d at 1381-1382; Hampton, 59 AD3d at 951; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). Present— Scudder, P.J., Smith, Centra, Fahey and Peradotto, JJ.